 

 

UNTI`ED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

EASTERN DIVISION
M. DOUGLAS GOINES, Administrator of the
Estate of Z.I.M., DESTINEY McKENZIE, and
JEFFREY McKENZIE_,
Plaintiffs,
v. JUDGMENT

)

)

)

)

)

)

)

) No. 4119-CV-48-FL

JOHN DOE and CVS PHARMACY, INC., )
Defendants. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, upon
consideration of plaintiffs’ motion to remand.

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the coult’s order entered
May l, 20197 more particularly described therein, that plaintiffs’ motion to remand is granted and
that this case is remanded to Carteret County Superior Court, North Carolina for flnther proceedings.

This Judgment Filed and Entered on May 1a 2019a and Copies To:
Michael J. Rousseaux (Via CM/ECF Notice of Electronic Notiflcation)

Alex J. Hagan (via CM/ECF Notice of Electronic Notiflcation)

Leslie C. Packer (via CM/ECF Notice of Electronic Notiflcation)

The Honorable Ken Raper (via U.S. Mail at Carteret County Clerk of Superior Colut, 300
Courthouse Square, Beaufort, NC 28516)

May l, 2019 PETER A. MOORE, JR., CLERK
/s/ Susan W. Trim)
(By) Susan W. Tripp, Deputy Clerk

 

 

